Case 1:17-cv-03273-TWP-DML Document 167-7 Filed 06/14/19 Page 1 of 12 PageID #: 1178




                      EXHIBIT 7
.....__________________________________
   Case 1:17-cv-03273-TWP-DML Document 167-7 Filed 06/14/19 Page 2 of 12 PageID #: 1179




From:                                 Eli Litoff <elitoff@rshc-law.com>
Sent:                                 Monday, April 15, 2019 5:43 PM
To:                                   Stauffer, Robert R.
Cc:                                   Vala rie Hays; Kelly Warner; Valukas, Anton R.
Subject:                              RE: ASC v. Bu rkhart - Subpoena to Rob New



External Email - Exercise Caution
Bob,

Your understanding of the purpose of ASC' s subpoena to Mr. New is correct. We have tried to w ork with you to address
Mr. New's concerns, but w e need to move forw ard with this lit igation and it is becoming more apparent that our back
and forth on this is unproductive. It seems like w e are far apart and shou ld move forw ard with briefing this issue so the
Court can decide the appropriate scope of the subpoena.

I think our prior correspondence on this has been clear, but w e will engage in one more attempt at clarit y:

       1.   We w ant all unredacted bank records in Mr. New's possession or control that show any finan cial transactions
            responsive to our requests.

       2.   We, of course, cannot agree to a protective order that gives Mr. New the ability to select w hich witnesses w e
            can show relevant documents.

       3. We believe our search terms are appropriately narrow and targeted to obtaining relevant information. For
          example, it is our understanding that Mr. New made personal payments to Mr. M ills to further the put scheme
          for the benefit of Mr. Burkhart, and with Mr. Burkhart's knowledge, and to the detriment of ASC.

We will move forw ard with drafting a joint email for your review that w e can send t o the Court, explaining our inability
t o reach reso lut ion on this and our need for a briefing schedu le.

Thanks,
Eli



Eli Litoff
Riley Safer Holmes & Candia LLP
(312) 471-8780
elitoff@rshc-law.com


From: Stauffer, Robert R.
Sent: Friday, April 12, 2019 4:58 PM
To: Eli Litoff
Cc: Valarie Hays ; Kelly Warner ; Valukas, Anton R.
Subject: RE: ASC v. Burkhart - Subpoena to Rob New

Eli,

Our goal in these communications has been to explore whether there is some approach w e can agree to w hich serves
your needs in the pending lawsuit while protecting Mr. New's legit imate interest s. As I have told you, w e believe Mr.
                                                                1
  Case 1:17-cv-03273-TWP-DML Document 167-7 Filed 06/14/19 Page 3 of 12 PageID #: 1180
New has a strong position that he and his bank should not be obligated to produce any documents in response to the
subpoenas, but he is willing to assist with targeted inquiries directed toward your interests in the lawsuit.

We understand your stated needs to be (1) to obtain a more complete record of the “put” transactions referenced in the
complaint, (2) to explore “Mr. Burkhart’s improper financial gains to the detriment of ASC,” and (3) to identify assets
that Mr. Burkhart may have that may be used to satisfy a judgment or fund a settlement.

The requests below go far beyond these purposes, so a phone call may be helpful in understanding your position. In the
meantime, here are specific reactions:

1. I am confused as to what your current position is on bank records. Is it your position that you want an entire check
register even if, for example, only one line in the register relates to a payment to Mr. Burkhart or one of his entities?

2. In order to protect Mr. New’s privacy interests, we suggest a protective order that covers the following points:

      •   Mr. New may designate information he produces in response to the Subpoena as “Confidential” or “Attorneys’
          Eyes Only,” consistent with the terms of the Southern District of Indiana Model Uniform Protective Order.
      •   The only people who may access “Attorneys’ Eyes Only” documents and information derived from them are
               o The Court, its personnel, and court reporters;
               o Outside counsel of record for any party in this action and their employees who assist counsel of record in
                   this action and are informed of the duties hereunder;
               o Other witnesses or persons to whom the Mr. New agrees in advance of disclosure;
               o Any person who contemporaneously sent, received, or drafted a document as shown on the face of the
                   document; and
               o Documents reflecting payments to Jim Burkhart, a Burkhart family member, or a Burkhart-related
                   business may be shown to Jim Burkhart.
      •   If information designated by Mr. New will or may be offered in evidence at a hearing or trial, then ASC must give
          seven days’ advance notice to Mr. New.

3. We do not share your understanding about SRB Consulting. However, if we can reach an acceptable compromise we
will look for documents that show payments from SRB Consulting to Mr. Burkhart or his entities.

4. The search terms identified in your email do not appear to reflect an attempt to gather evidence necessary for the
prosecution of the lawsuit, but rather evidence a wide-ranging fishing expedition. To take just a couple of examples, it is
hard for us to understand why all documents that reference Mr. New’s banker (Tom Mills) or his former lawyer (Jeff
Robbins) would be relevant to ASC’s claims against Mr. Burkhart.

5. Your rationale for extending the time frame to the present is that you believe Mr. New is holding assets belonging to
Mr. Burkhart. Although we believe you are misinformed about this – Mr. New is not holding assets belonging to Mr.
Burkhart -- that rationale certainly would not justify the broad-ranging requests outlined in your email.

6. All that should remain as to the parking lot rent is documenting the agreement we reached, which I understand your
firm to be handling, and making the payments under that agreement. We appreciate your checking with your client as to
those payments.

Again, given our puzzlement as to how you believe the broad requests outlined in your email are relevant to your lawsuit,
it may be useful to have a call to talk this through. Mr. New is willing to make a reasonable production to give you the
documents you need or simply provide information that will help you understand the facts. But given the release, his
privacy interests, his business concerns, the cost and burden of a large-scale document review, and other reasonable
objections, he cannot agree to the broad requests you have outlined.

Bob
                                                              2
  Case 1:17-cv-03273-TWP-DML Document 167-7 Filed 06/14/19 Page 4 of 12 PageID #: 1181




From: Eli Litoff [mailto:elitoff@rshc-law.com]
Sent: Thursday, April 11, 2019 9:21 AM
To: Stauffer, Robert R. <RStauffer@jenner.com>
Cc: Valarie Hays <vhays@rshc-law.com>; Kelly Warner <Kwarner@rshc-law.com>; Valukas, Anton R.
<AValukas@jenner.com>
Subject: RE: ASC v. Burkhart - Subpoena to Rob New

External Email – Exercise Caution
Bob,

Thank you for your email. Please see further responses below.

    1. We will agree to the production of bank records (not “excerpts”) that show all relevant information for the
       responsive transactions.

    2. We have attached a copy of the protective order.

    3. It is our understanding that SRB Consulting was controlled by Mr. New, although there are companies with
       similar names that might not have been.

    4. We have included below a list of the non-put search terms to which we would agree (so both the put search
       terms we sent earlier and the non-put search terms would be used to identify responsive records)

    5. We will agree that the relevant time period is 2007 through the present. We cannot agree to a cutoff date of
       9/15/15. We have information indicating that Mr. New is currently holding assets belonging to Mr. Burkhart and
       providing those funds to him and his family members and agents as needed.

    6. We will check with the client on this.

We would like to have these issues resolved by the end of the week.

Best,
Eli

    •   Burkhart or *jimburkhart* or *jgburkha* or *jburk* or crusader or mmaj or (driver* w/3 *sandwedge) or (truly
        w/3 llc) or “American Senior Care”
    •   (dan* w/3 benson) or *danbenson*
    •   (steve* w/3 ganote) or *sganote* or *sjganote* or *srbllc*
    •   (Roger w/3 werner) or *rogerwerner* or *rewerner*
    •   (Jeff* w/3 robbins) or (cardinal w/3 racer) or *jdrcards* or (dean w/3 freshman)
    •   (Gretchen w/3 zoeller) or *gmz* or *gz*
    •   (Thomas or Tom) w/3 Mills
    •   Pam* w/3 Monson
    •   (Dan* or Doctor or Dr.) w/3 Hurley
    •   *gentiva*
    •   *Bestchoice* or (best w/3 choice)
    •   Force w/3 holding
    •   Finite w/3 capital

                                                           3
   Case 1:17-cv-03273-TWP-DML Document 167-7 Filed 06/14/19 Page 5 of 12 PageID #: 1182

       •   “healthcare by design” or *healthcarebydesign*
       •   Cardinal and (cellera or force or (roger w/3 king) or ((dick or Richard) w/3 moon))
       •   (Gordon w/3 food*) or *gfs* or pinnacle or (brett w/3 michel) or *brett.michel*
       •   *medline* or (Midwest w/3 med*) or *midwestmedsupply* or manny or raposo or *mraposo* or r10 or g22


Eli Litoff
Riley Safer Holmes & Cancila LLP
(312) 471-8780
elitoff@rshc-law.com

From: Stauffer, Robert R. <RStauffer@jenner.com>
Sent: Wednesday, April 10, 2019 9:48 AM
To: Eli Litoff <elitoff@rshc-law.com>
Cc: Valarie Hays <vhays@rshc-law.com>; Kelly Warner <Kwarner@rshc-law.com>; Valukas, Anton R.
<AValukas@jenner.com>
Subject: RE: ASC v. Burkhart - Subpoena to Rob New

Eli,

In a continued effort to find a reasonable compromise, here is our reaction to the points in your email:

1. We cannot agree to production of bank records that have nothing to do with your complaint. We don’t see any basis
for your requests for the entirety of Mr. New’s personal financial records. If you will not agree to accept a list of
payments to Mr. Burkhart and his entities, we can offer to produce copies of financial records that show such payments,
with other information redacted – i.e., we would produce excerpts that show such payments.

2. We cannot agree that you should be free to disclose Mr. New’s personal information to his competitors and business
partners. Could you please send us a copy of the protective order that you believe should be sufficient? If it does not
provide adequate protection, we can propose an alternative order that allows for use at depositions and trial but still
provides adequate protections for Mr. New’s sensitive private information.

3. The list of payments you provide is helpful in understanding the nature of your requests. However, the list evidences a
number of factual misunderstandings, and there are several items that are confusing. (For example, in the third item,
Mr. New would not have records of what payments, if any, SRB Consulting made to Mr. Burkhart.) Nonetheless, your list
provides some guidance (with the understanding it is not intended to be exclusive) for any search we undertake to
identify payments you believe to be relevant.

4. With respect to non-put search terms, it remains difficult for Mr. New to agree to a compromise without knowing the
full extent of the documents you are seeking. Mr. New cannot agree to an arrangement in which he gives up his
objections to certain sets of documents without any corresponding agreement that you will forego other requests.

5. You did not respond to our suggestion that the temporal scope be limited to the time period covered by the
complaint, i.e., 2008 to 9/15/2015. We assume that you agree this period is reasonable.

6. As to the parking lot, your email says “ASC will continue to make timely rent payments.” However, the issue is that
ASC has not been making rent payments on the parking lot. ASC agreed to do so retroactive to January of last year, with
Mr. New agreeing to forgive the prior rent owing, but ASC is not making those payments despite its continued use of the
lot. I trust you can understand Mr. New’s frustration with that situation.

As always, we reserve all objections.

                                                            4
  Case 1:17-cv-03273-TWP-DML Document 167-7 Filed 06/14/19 Page 6 of 12 PageID #: 1183
Best regards,

Bob



From: Eli Litoff [mailto:elitoff@rshc-law.com]
Sent: Monday, April 08, 2019 11:24 AM
To: Stauffer, Robert R. <RStauffer@jenner.com>
Cc: Valarie Hays <vhays@rshc-law.com>; Kelly Warner <Kwarner@rshc-law.com>; Valukas, Anton R.
<AValukas@jenner.com>
Subject: RE: ASC v. Burkhart - Subpoena to Rob New

External Email – Exercise Caution
Bob,

Thank you for your proposed compromise. Unfortunately, we cannot agree to a list of payments rather than actual bank
records. We also cannot agree to an attorney eyes only restriction. We intend to use the records in the pending litigation
against Mr. Burkhart and others, including during depositions. We currently have a protective order in place that would
allow Mr. New to limit the use of his records to the pending litigation.

You mentioned in your email that you would identify prior payments between Mr. New and his affiliates and Mr.
Burkhart and his affiliates “to the extent we can.” Your uncertainty as to whether such a list would be complete
highlights our need for the source documents. I would assume that Mr. New will be able to identify all of the relevant
bank records rather easily, but to assist you in that process, I have included below a list of some of the payment records
we would expect to see (but the list below is certainly not exhaustive). I have included rough estimates of payment
amounts, but of course, those amounts may be higher or lower.

      1.    $500,000 payment from Mr. New to Mr. Burkhart when McKesson bought CareMed
      2.    Annual $500,000-$600,000 from Mr. New to Mr. Burkhart for Pharmakon business
      3.    $4.5 million paid from Mr. New via SRB Consulting to Mr. Burkhart
      4.    Records of Mr. New providing gold to Mr. Burkhart, totaling at least $500,000
      5.    Payments Mr. New made to Mr. Burkhart via MMAJ and Truly
      6.    Mr. New’s purchase of a condominium in Florida for Mr. Burkhart
      7.    Mr. New’s payments to Mr. Burkhart related to Best Choice therapy business
      8.    Mr. New’s payments to Mr. Burkhart related to NBA Construction business
      9.    $1 million Mr. Burkhart received when Gentiva bought Advocate from Mr. New
      10.   Records showing that the $5.5 million Mr. New put into the puts was Mr. Burkhart’s funds
      11.   Payments to Mr. Burkhart from Midwest Medical (about $600,000 per year)
      12.   Payments to Mr. Burkhart from Pinnacle Purchasing
      13.   Personal payment(s) to Mr. Mills from Mr. New for the benefit of Mr. Burkhart and his put deals

With respect to the put-related search terms, we provided those to you earlier in our discussions as a first step. We
would need to provide a second set of search terms related to the non-put related topics. We also intend to explore
whether Mr. New is currently holding any funds that he and Mr. Burkhart have agreed belong to Mr. Burkhart.

Please let me know by close of business tomorrow whether Mr. New will agree to this compromise or whether we
should draft a joint email for the Court.

With respect to your inquiry on the unrelated parking lot rent payments, the client is continuing to work through the
documents you provided on March 1 to support the provisions you included in the draft rental agreement. In the
meantime, ASC will continue to make timely rent payments.

                                                               5
   Case 1:17-cv-03273-TWP-DML Document 167-7 Filed 06/14/19 Page 7 of 12 PageID #: 1184
Thanks,
Eli


Eli Litoff
Riley Safer Holmes & Cancila LLP
(312) 471-8780
elitoff@rshc-law.com

From: Stauffer, Robert R. <RStauffer@jenner.com>
Sent: Friday, April 5, 2019 4:30 PM
To: Eli Litoff <elitoff@rshc-law.com>
Cc: Valarie Hays <vhays@rshc-law.com>; Kelly Warner <Kwarner@rshc-law.com>; Valukas, Anton R.
<AValukas@jenner.com>
Subject: RE: ASC v. Burkhart - Subpoena to Rob New

Eli,

Here is what we would suggest as a compromise. Rob is willing to produce the following documents in response to the
subpoenas to him, Tom Mills, and First Federal. This production would, of course, be contingent on an agreement that
ASC will not seek additional documents pursuant to those subpoenas (or issue any additional document subpoenas) to
Mr. New or his bank, banker, and other agents.

       •   Rob will produce responsive, non-privileged documents located in response to the search terms ASC proposed
           on 3/29, for the time period of 2008-9/15/2015 (the time period identified as relevant in ASC’s complaint,
           paragraph 1).
                        (Burkhart or crusader or jaccd or 105214 or accd or 105210) and put
                        Put w/5 agree*
                        “covenant support”
                        Omega
                        Formation
                        Derwent
                        Battison
                        Dan* w/5 Booth
                        Dav* w/5 russ
                        Rothner
                        Vantage OR ((Bill OR William) w/5 Smith)

       •   Rob will produce other corporate documents relevant to the put transactions/Crusader entities, to the extent
           we identify additional documents beyond those encompassed in the above search.

       •   Rob will produce a list of payments from Rob New, New’s family, and/or entities he has an ownership interest in
           to Jim Burkhart, Burkhart’s family, and/or entities he has an ownership interest in, to the extent we can identify
           them after a reasonable review of Mr. New’s and his businesses’ bank records. The list will identify the payer,
           payor, date and amount.

       •   Finally the production will be pursuant to a protective order limiting disclosure of the documents, and
           information derived from the documents, to outside counsel eyes’ only in light of the business relationship
           between Rob, ASC and HHC (business partners in some respects and competitors in others), and in view of the
           personal nature of the types of materials being produced.

We reserve our rights of course, as we have a number of objections to the subpoenas.
                                                               6
   Case 1:17-cv-03273-TWP-DML Document 167-7 Filed 06/14/19 Page 8 of 12 PageID #: 1185


Rob also remains concerned about ASC’s past-due parking lot rent payments. We had an agreement in principle about
this rent many months ago, and we haven’t heard anything more about the documentation. Please let us know when we
can expect a response.

Thanks, and have a good weekend.

Bob




From: Eli Litoff [mailto:elitoff@rshc-law.com]
Sent: Wednesday, April 03, 2019 8:49 AM
To: Stauffer, Robert R. <RStauffer@jenner.com>
Cc: Valarie Hays <vhays@rshc-law.com>; Kelly Warner <Kwarner@rshc-law.com>; Valukas, Anton R.
<AValukas@jenner.com>
Subject: RE: ASC v. Burkhart - Subpoena to Rob New

External Email – Exercise Caution
Bob,

We cannot agree to anything short of records of all payments between Mr. New and Mr. Burkhart (and his family
members and agents) and the entities in which they held an ownership interest, either directly or indirectly. Recent
exchanges of funds are relevant to discovering Mr. Burkhart’s assets (including any assets held by Mr. New for Mr.
Burkhart). Exchanges of funds during the time Mr. Burkhart was employed by ASC relate directly or indirectly to ASC’s
business and Mr. Burkhart’s improper financial gains to the detriment of ASC. We are, however, willing to narrow the
email correspondence between Mr. New and Mr. Burkhart with search terms.

We are on a tight timeline with this matter, including a complaint amendment deadline of April 17, so we will need Mr.
New’s position on our requests by close of business on Friday. If we cannot reach agreement, we can let the Court know
on Monday that we have a discovery dispute by joint email, consistent with her procedure.

Thanks,
Eli

Eli Litoff
Riley Safer Holmes & Cancila LLP
(312) 471-8780
elitoff@rshc-law.com

From: Stauffer, Robert R. <RStauffer@jenner.com>
Sent: Tuesday, April 2, 2019 9:17 PM
To: Eli Litoff <elitoff@rshc-law.com>
Cc: Valarie Hays <vhays@rshc-law.com>; Kelly Warner <Kwarner@rshc-law.com>; Valukas, Anton R.
<AValukas@jenner.com>
Subject: RE: ASC v. Burkhart - Subpoena to Rob New

Eli,

Thanks for your email; you are correct. Mr. New is not interested in a compromise that leaves the door open for
successive document demands; that would seem to defeat the point of the compromise. As we discussed before, Rob is
willing to help with targeted requests, but we’re having a hard time seeing how the broad requests in the subpoena are
                                                           7
   Case 1:17-cv-03273-TWP-DML Document 167-7 Filed 06/14/19 Page 9 of 12 PageID #: 1186
really designed to help you in the lawsuit. I do think it would assist, in determining whether compromise is possible, to
know the universe of what you really want and how you believe those documents are material to your case.

Thanks.

Bob

From: Eli Litoff [mailto:elitoff@rshc-law.com]
Sent: Tuesday, April 02, 2019 9:24 AM
To: Stauffer, Robert R. <RStauffer@jenner.com>
Cc: Valarie Hays <vhays@rshc-law.com>; Kelly Warner <Kwarner@rshc-law.com>; Valukas, Anton R.
<AValukas@jenner.com>
Subject: RE: ASC v. Burkhart - Subpoena to Rob New

External Email – Exercise Caution
Hi Bob,

Thank you for your response. We offered the interim steps below only to keep things moving forward, not as a final
proposal. We will need more than the documents and information we suggest below. Indeed, the bank account
information is designed to be the first step of obtaining records related to the relevant accounts.

If Mr. New insists on wrapping all discussions together, and declines our offer to attempt to reach agreement in some
areas while tabling others, I recommend we provide all requested searches along the lines of what we did below for put-
related documents. Please confirm that is the case and we will provide an updated search request document by the end
of the week so you will be able to review it with Mr. New. We will note that it is difficult to make these suggestions in a
vacuum, without meaningful input from Mr. New, but we will do our best.

Thanks,
Eli

Eli Litoff
Riley Safer Holmes & Cancila LLP
(312) 471-8780
elitoff@rshc-law.com

From: Stauffer, Robert R. <RStauffer@jenner.com>
Sent: Monday, April 1, 2019 3:48 PM
To: Eli Litoff <elitoff@rshc-law.com>
Cc: Valarie Hays <vhays@rshc-law.com>; Kelly Warner <Kwarner@rshc-law.com>; Valukas, Anton R.
<AValukas@jenner.com>
Subject: RE: ASC v. Burkhart - Subpoena to Rob New

Eli,

Thank you for your email. I believe this represents some progress. Please see below in red for specific thoughts on the
points you raise.

Bob

From: Eli Litoff [mailto:elitoff@rshc-law.com]
Sent: Friday, March 29, 2019 4:53 PM

                                                             8
     Case 1:17-cv-03273-TWP-DML Document 167-7 Filed 06/14/19 Page 10 of 12 PageID #:
                                        1187
To: Stauffer, Robert R. <RStauffer@jenner.com>
Cc: Valarie Hays <vhays@rshc-law.com>; Kelly Warner <Kwarner@rshc-law.com>
Subject: ASC v. Burkhart - Subpoena to Rob New

External Email – Exercise Caution
Bob,

Thank you for your participation in the call yesterday morning to further discuss the subpoena ASC issued to your client
Rob New on February 26, 2019 (the “Subpoena”). I wanted to circle back on a few of what we see to be the critical
points so that we can move this process forward.

First, I understand that your position is that the Confidential Settlement Agreement entered into between ASC and your
clients releases Mr. New from any obligation to comply with the Subpoena. We disagree. The language of the agreement
contains no such prohibition, and ASC did not have any understanding that such a limitation would be included in their
release of Mr. New. ASC is seeking the information for the purpose of pursuing its claims against Burkhart and the other
defendants in the civil litigation, not because of any interest in asserting claims against Mr. New. We understand your
position. We’ll have to disagree on this one, as the plain language of the release is broad and is not limited to civil
lawsuits. Nonetheless, as we discussed, we are willing to explore a potential compromise.

Next, I understood from our conversation that your client had no objection to producing certain discrete documents to
ASC, namely, documents related to the put deals between the Crusader entities and HHC. We request that you move
forward with the production of those documents in the short-term while we continue to address other groups of
documents sought by the Subpoena. We would appreciate hearing back from you by April 2 so that we can keep these
discussions moving forward. As we discussed, Rob is willing to include puts-related documents in a compromise
production. However, as I’m sure you can understand, we don’t want to be in a position where we make some
productions while you keep pressing for other materials. A compromise production will need to involve Rob agreeing to
produce some documents while you agree not to continue to seek other documents.

To that end, we propose the following interim steps to identify responsive documents related to the put agreements,
and to assist with identifying potential ways to narrow the requests related to payments and bank records:


 Put-Related Searches for               Data Sources                            All sources of evidence available for
 Request No. 1-2                                                                New in his possession, custody or
                                                                                control (paper documents, company
                                                                                and personal email accounts, text
                                                                                messages, loose files located on PCs,
                                                                                thumb drives, cloud-hosted resources,
                                                                                etc.)

                                        Date Range                              01/01/2009 – 03/01/2019

                                        Search Terms*                               •   (Burkhart or crusader or jaccd
                                                                                        or 105214 or accd or 105210)
                                                                                        and put
                                                                                    •   Put w/5 agree*
                                                                                    •   “covenant support”
                                                                                    •   Omega
                                                                                    •   Formation
                                                                                    •   Derwent
                                                                                    •   Battison
                                                                                    •   Dan* w/5 Booth

                                                            9
        Case 1:17-cv-03273-TWP-DML Document 167-7 Filed 06/14/19 Page 11 of 12 PageID #:
                                           1188
                                                                                      •   Dav* w/5 russ
                                                                                      •   Rothner
                                                                                      •   Vantage OR ((Bill OR William)
                                                                                          w/5 Smith)

 Request Nos. 3-4                         Identify all bank accounts owned by Mr. New or entities he controlled
                                          between 01/01/2009 and 03/01/2019, including the named owner of each
                                          account and the purpose for which the account was used. This will allow us to
                                          narrow in on the particular accounts that involved some business activity with
                                          Jim Burkhart.


* Note these search terms are crafted consistent with Relativity’s search criteria; if you are using some other tool to cull
potentially relevant evidence, please let us know.

The syntax of the search, using Relativity format, is fine. We appreciate the effort reflected here to narrow the scope.
Rob is on Spring Break this week, traveling with his son. He plans to come to Chicago on Friday so we can discuss your
subpoena and the proposal above in detail. I expect to be able to respond to you promptly once we’ve had that
opportunity to meet.

ASC reserves all rights to seek the documents identified in the Subpoena.

Best,
Eli

Eli Litoff (bio)
Riley Safer Holmes & Cancila LLP
70 W. Madison Street, Suite 2900
Chicago, Illinois 60602
(312) 471-8780
elitoff@rshc-law.com
www.rshc-law.com




CONFIDENTIALITY NOTE: This e-mail is intended only for the use of the individual or entity to which it is addressed and
may contain information that is privileged, confidential and exempt from disclosure under applicable law. If the reader
of this e-mail message is not the intended recipient, or the employee or agent responsible for delivery of the message to
the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is
prohibited. If you have received this e-mail in error, please notify us immediately by telephone at (312) 471-8700 and
also indicate the sender's name. Thank you.


Robert R. Stauffer

Jenner & Block LLP
353 N. Clark Street, Chicago, IL 60654-3456 | jenner.com
+1 312 923 2905 | TEL
+1 312 840 7305 | FAX
RStauffer@jenner.com
Download V-Card | View Biography

                                                             10
     Case 1:17-cv-03273-TWP-DML Document 167-7 Filed 06/14/19 Page 12 of 12 PageID #:
                                        1189
CONFIDENTIALITY WARNING: This email may contain privileged or confidential information and is for the sole use of the
intended recipient(s). Any unauthorized use or disclosure of this communication is prohibited. If you believe that you
have received this email in error, please notify the sender immediately and delete it from your system.


CONFIDENTIALITY NOTE: This e-mail is intended only for the use of the individual or entity to which it is addressed and
may contain information that is privileged, confidential and exempt from disclosure under applicable law. If the reader
of this e-mail message is not the intended recipient, or the employee or agent responsible for delivery of the message to
the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is
prohibited. If you have received this e-mail in error, please notify us immediately by telephone at (312) 471-8700 and
also indicate the sender's name. Thank you.
CONFIDENTIALITY NOTE: This e-mail is intended only for the use of the individual or entity to which it is addressed and
may contain information that is privileged, confidential and exempt from disclosure under applicable law. If the reader
of this e-mail message is not the intended recipient, or the employee or agent responsible for delivery of the message to
the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is
prohibited. If you have received this e-mail in error, please notify us immediately by telephone at (312) 471-8700 and
also indicate the sender's name. Thank you.
CONFIDENTIALITY NOTE: This e-mail is intended only for the use of the individual or entity to which it is addressed and
may contain information that is privileged, confidential and exempt from disclosure under applicable law. If the reader
of this e-mail message is not the intended recipient, or the employee or agent responsible for delivery of the message to
the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is
prohibited. If you have received this e-mail in error, please notify us immediately by telephone at (312) 471-8700 and
also indicate the sender's name. Thank you.
CONFIDENTIALITY NOTE: This e-mail is intended only for the use of the individual or entity to which it is addressed and
may contain information that is privileged, confidential and exempt from disclosure under applicable law. If the reader
of this e-mail message is not the intended recipient, or the employee or agent responsible for delivery of the message to
the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is
prohibited. If you have received this e-mail in error, please notify us immediately by telephone at (312) 471-8700 and
also indicate the sender's name. Thank you.
CONFIDENTIALITY NOTE: This e-mail is intended only for the use of the individual or entity to which it is
addressed and may contain information that is privileged, confidential and exempt from disclosure under
applicable law. If the reader of this e-mail message is not the intended recipient, or the employee or agent
responsible for delivery of the message to the intended recipient, you are hereby notified that any dissemination,
distribution or copying of this communication is prohibited. If you have received this e-mail in error, please
notify us immediately by telephone at (312) 471-8700 and also indicate the sender's name. Thank you.




                                                           11
